Citation Nr: 0604593	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Appellant's entitlement to payment of VA death pension, 
compensation, or dependency and indemnity compensation as the 
veteran's surviving spouse.

(The issue of recognition of the veteran's step-children for 
purposes of entitlement to payment of VA death pension, 
compensation, or dependency and indemnity compensation is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In January 2004 the Board denied the appellant's claim.  In 
November 2005, the United States Court of Veterans Claims 
(Court) remanded the claim pursuant to a Joint Motion to 
Vacate and Remand


FINDINGS OF FACT

1.  In January 2004 the Board decided the issue of the 
appellant's entitlement to payment of VA death pension, 
compensation, or dependency and indemnity compensation as the 
veteran's surviving spouse.

2.  In November 2005 the United States Court of Appeals for 
Veterans Claims (Court) remanded the claim to the Board 
pursuant to a Joint Motion.  The Court did not address the 
issue of the appellant's entitlement to payment of VA death 
pension, compensation, or dependency and indemnity 
compensation as the veteran's surviving spouse.


CONCLUSION OF LAW

The claim of entitlement to payment of VA death pension, 
compensation, or dependency and indemnity compensation as the 
veteran's surviving spouse is dismissed.  38 U.S.C.A. §§ 511, 
7104 (West 2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  In January 2004 the Board decided the issue of the 
appellant's entitlement to payment of VA death pension, 
compensation, or dependency and indemnity compensation as the 
veteran's surviving spouse.  In November 2005 the United 
States Court of Appeals for Veterans Claims (Court) remanded 
the claim to the Board pursuant to a Joint Motion.  The Court 
ordered that the Board to consider whether the appellant's 
spouse had filed a claim on behalf of the veteran's step-
children under 38 C.F.R. § 3.152 (c) and whether the children 
were entitled to DIC benefits.  The Court did not address and 
made no rulings regarding the Board's determination of the 
issue of the appellant's entitlement to payment of VA death 
pension, compensation, or dependency and indemnity 
compensation as the veteran's surviving spouse.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  38 
U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. § 20.101 (2005)




ORDER

The appeal of the appellant's entitlement to payment of VA 
death pension, compensation, or dependency and indemnity 
compensation as the veteran's surviving spouse is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


